DISMISS; and Opinion Filed April 22, 2013.




                                         S In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                      No. 05-13-00395-CV

                              IN RE LESTER TRICHE, Relator

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. MA-09-15662

                              MEMORANDUM OPINION
                        Before Justices O'Neill, Lang-Miers, and Evans
                                  Opinion by Justice O'Neill
       Relator asserts that the trial court has failed to rule on his motion for speedy trial and to

quash a detainer. The facts and issues are well known to the parties, so we need not recount

them herein. The State has responded to the petition and informed the Court that the trial court

has dismissed the case against relator on the State’s motion. Accordingly, we DISMISS this

petition as moot. See Dow Chem. Co. v. Garcia, 909 S.W.2d 503, 505 (Tex. 1995) (orig.

proceeding).




                                                   /Michael J. O'Neill/
                                                   MICHAEL J. O'NEILL
                                                   JUSTICE


130395F.P05